482 F.3d 925
UNITED STATES of America, Plaintiff-Appellee,v.Antonio TORRES, Defendant-Appellant.
No. 06-3583.
United States Court of Appeals, Seventh Circuit.
Submitted February 7, 2007.
Decided March 29, 2007.

Appeal from the United States District Court for the Western District of Wisconsin. No. 06 CR 116—John C. Shabaz, Judge.
Elizabeth Altman, submitted a brief, Office of the United States Attorney, Madison, WI, for Plaintiff-Appellee.
Antonio Torres, submitted a brief, Post, TX, pro se.
Robert T. Ruth, Madison, WI, for Defendant-Appellant.
Before COFFEY, RIPPLE and WILLIAMS, Circuit Judges.
PER CURIAM.


1
Antonio Torres pleaded guilty to conspiracy to possess and distribute cocaine. Mr. Torres appealed but his counsel moved to withdraw because he could not find a nonfrivolous issue for appeal. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). The court has reviewed counsel's brief, in which counsel considers whether Mr. Torres could challenge his guilty plea by claiming that the district court failed to comply fully with Rule 11 of the Federal Rules of Criminal Procedure. But counsel's brief does not disclose the degree to which counsel consulted with Mr. Torres about his desire to withdraw his plea. Therefore, we are unable to determine for purposes of United States v. Knox, 287 F.3d 667, 670-71 (7th Cir.2002), whether Mr. Torres appreciates and is willing to accept the associated risks of making such an argument.


2
Counsel is ordered to provide this court with a statement assuring us that he has consulted with Mr. Torres as to whether Mr. Torres wishes to withdraw his guilty plea. If counsel has not consulted with Mr. Torres, he should do so and inform the court of Mr. Torres' decision. Counsel's statement is due within 20 days of the date of this opinion.